Citation Nr: 0200362	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  01-08 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151 (West Supp. 2001) 
for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from March 1946 to December 
1948 and from August 1950 to August 1951.  He died in August 
1999; the appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Buffalo, New York, which denied entitlement to DIC 
under 38 U.S.C.A. § 1151 for the cause of the veteran's 
death.

The Board notes that the RO has also certified for appellate 
consideration the issue of entitlement to DIC under 
38 U.S.C.A. § 1318.  However, the record reflects that in 
November 1999, the representative informed the RO that the 
appellant was claiming entitlement to DIC under 38 U.S.C.A. 
§ 1151, rather than 38 U.S.C.A. § 1318.  There is no 
indication in the record that the appellant is seeking 
appellate review with respect to the RO's denial of DIC under 
38 U.S.C.A. § 1318.

Similarly, the RO has certified for appellate consideration 
the issue of entitlement to service connection for the cause 
of the veteran's death.  The record reflects that the 
appellant and her representative have claimed that the 
veteran's "service-connected" flexion contracture of the 
left knee contributed to his death.  However, the record also 
reflects that the veteran never claimed entitlement to 
service connection for this disability and that he was 
awarded compensation for the flexion contracture of his left 
knee under 38 U.S.C.A. § 1151, rather than on the basis that 
it is a disability connected to service.  Thus, the 
contention that the left knee flexion contracture contributed 
to the veteran's death actually relates to the claim for DIC 
under 38 U.S.C.A. § 1151.  On no occasion has the appellant 
or her representative alleged that a disability incurred in 
or aggravated by service caused or contributed to the 
veteran's death.  

In sum, it is clear that the appellant is only seeking 
appellate review with respect to the issue of entitlement to 
DIC under 38 U.S.C.A. § 1151.  The Board will limit its 
consideration accordingly.   


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran died in August 1999 from the effects of 
generalized atherosclerosis and carcinoma.  

3.  Prior to his death, the veteran was awarded compensation 
under 38 U.S.C.A. § 1151 for a flexion contracture of the 
left knee.

4.  The flexion contracture of the veteran's left knee played 
no causal role in the veteran's death, VA treatment did not 
otherwise cause or worsen the veteran's atherosclerosis or 
carcinoma, and VA treatment did not otherwise hasten the 
veteran's death.


CONCLUSION OF LAW

The criteria for DIC under 38 U.S.C.A. § 1151 for the cause 
of the veteran's death have not been met.  38 U.S.C.A. § 1151 
(West Supp. 2001); 38 C.F.R. §§ 3.358, 3.800 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

During the pendency of this appeal the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  In addition, subsequent to 
the RO's most recent consideration of the appellant's claim, 
regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issue on appeal 
are liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to =notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

By letter dated in January 2001, the RO notified the 
appellant of the provisions of the VCAA and its potential 
impact on her claims, allowing her an additional period of 
time in which to present evidence and/or argument in support 
of the appeal.  Thereafter, both additional evidence and 
argument were submitted, consideration of which by the RO is 
reflected in the statement of the case issued in August 2001.

The Board further notes that the appellant has been notified 
through letters, rating actions, and the statement of the 
case, of the criteria for the benefit sought on appeal, the 
evidence considered in connection with her appeal, and the 
evidence potentially probative of the claim.  The RO has 
obtained all indicated records, as well as a VA medical 
opinion.  The appellant has not identified and the Board is 
not aware of any outstanding evidence which could be obtained 
to substantiate the claim.  In particular, the Board finds 
that an additional medical opinion is not necessary because 
there is no reasonable possibility that such an opinion would 
aid in substantiating the claim.  

In sum, the facts pertinent to this claim have been properly 
developed and no further development is required to comply 
with the VCAA and the implementing regulations.  A remand to 
afford the RO an opportunity to consider the claim in light 
of the regulations implementing the VCAA would only further 
delay resolution of the appellant's appeal with no benefit 
flowing to the appellant.  Therefore, the Board will address 
the merits of the claim.

Legal Criteria

Initially, the Board notes that 38 U.S.C.A. § 1151 was 
amended by Pub. L. No. 104-204, effective October 1, 1997.  
The appellant's claim was filed after October 1, 1997.  
Therefore, the amended law is applicable to her claim.  See 
VAOPGCPREC 40-97.  

Under the amended law, compensation shall be awarded for a 
qualifying additional disability or death in the same manner 
as if such additional disability or death were service-
connected.  For purposes of this section, a disability or 
death is a qualifying additional disability if the disability 
or death was not the result of the veteran's willful 
misconduct and (1) the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.  

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  See 38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  See 38 C.F.R. § 
3.358(b)(2).

The appellant must show that additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of hospitalization or medical treatment and not merely 
coincidental therewith.  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, an examination, or 
medical or surgical treatment.  See 38 C.F.R. § 3.358(c)(1), 
(2).  

Further, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  Necessary consequences are those which are certain 
to result from, or were intended to result from, the 
examination or treatment administered.  See 38 C.F.R. § 
3.358(c)(3).
Factual Background

VA records dated in April 1992 reflect medical treatment and 
evaluation for coronary artery disease; coronary artery 
bypass surgery was recommended.  In May 1992, the veteran 
underwent surgery at a VA Medical Center.  

A VA discharge summary for the period May 1 to May 15, 1992, 
is of record and notes diagnoses to include hypertension, 
borderline diabetes, and chronic obstructive pulmonary 
disease.  Also noted as significant was the veteran's history 
of smoking a pack of cigarettes a day for many decades.  At 
admission, examination of the extremities revealed atrophic 
changes and a non-palpable dorsalis pedis pulse bilaterally.  
The veteran underwent coronary artery bypass grafting.  Later 
in May the veteran underwent further coronary artery bypass 
grafting.  On May 22 he was admitted with a one-week history 
of a cold, painful left lower extremity; the diagnosis was 
left superficial femoral artery occlusion.  He underwent left 
femoral popliteal bypass in June 1992, with note that he had 
developed a decubitus ischemia of his left leg after coronary 
artery bypass grafting.  He was discharged to home in stable 
condition after the surgery.  In July he underwent aorto-
bifemoral angiogram and angioplasty for cold, painful 
extremities, left greater than right, and evidence of 
occlusion of the left iliac artery.  The surgical records 
note that following the femoral bypass surgery the veteran 
presented with pain on rest and dry gangrene of the left 
heel, with occlusion of the left superficial femoral artery 
and popliteal segment above the knee.  Subsequent outpatient 
records document ulcers on the lower extremity, noted to be 
healing, and also note the veteran was undergoing therapy to 
improve left lower extremity motion ranges. 

VA records dated in 1993 include note of a calcified lung 
nodule, present since 1989.  The veteran was referred for 
consultation relevant to whether there was cancer.  

In March 1995, the veteran claimed entitlement to benefits 
based on a left leg and knee condition due to VA surgery 
performed in 1992.

In October 1995, the veteran presented for a VA examination.  
The orthopedic examiner noted a scar with a deformation on 
the medial side of the left thigh and the medial left knee, 
with limited extension and flexion.  Also conducted was an 
examination for disease of the arteries and veins.  The 
examiner noted the veteran's medical history of chronic 
obstructive lung disease, hypertension, coronary artery 
disease, post coronary bypass, and peripheral vascular 
disease, post left femoral popliteal bypass.  The veteran 
reported experiencing pain in his left leg when walking or 
even when sleeping since 1992.  Examination revealed a rubor 
discoloration of the toes, scaling skin on both feet and poor 
pulsation of the popliteal and dorsalis pedis on both sides, 
with weakness in both femorals.  The diagnoses included 
varicose veins and venous insufficiency in both lower 
extremities, and scarring and deformity of the left lower 
extremity.  The examiner noted the veteran's blood pressure 
was 167/63, with a normal jugular pulse.  There were carotid 
bruits.  The examiner noted poor pulsation of the popliteal 
and dorsalis pedis on both sides, with weak femorals.  

VA records dated in November and December 1995 note the 
presence of a left callus ulcer, which began five months 
earlier.  Aorto-bifemoral angiogram conducted in 
November 1995 revealed obstruction of both superficial 
femoral arteries and obstruction of the left popliteal 
anterior and posterior tibial arteries.  The veteran 
underwent bypass on two occasions in November, followed by 
thrombectomy.  He tolerated the procedures well.  Records 
dated in November also note that the veteran had an infection 
and then some scarring at the left knee harvest site, 
resulting in a decreased range of motion of the left knee.

In a rating decision dated in December 1995, the RO granted 
entitlement to compensation under 38 U.S.C.A. § 1151 for a 
left knee flexion contracture and assigned a 40 percent 
rating, effective from May 26, 1995.  That evaluation 
remained in effect for the remainder of the veteran's life.  

VA records dated in March and April 1997 note the veteran had 
bilateral carotid stenosis; testing revealed surgery to be 
inappropriate.  

The claims file contains a VA hospitalization report from May 
1999 noting that the veteran was admitted with left, third 
toe gangrene.  The record notes that a consult was placed for 
surgery for toe gangrene and a bone scan to rule out 
osteomyelitis, and also that a consult to evaluate lung 
nodules was requested.  He was discharged to nursing home 
care pending the results of consult.  The report indicates 
that lung cancer was suspected.

VA notes dated in June 1999 state that the veteran had been 
told he was "full of cancer," was choosing not to have part 
of his leg amputated and that he did not have long to live 
due to lung cancer.  Later in June his gangrenous toe gave 
off an odor and a green drainage; the veteran indicated he 
was "not going to go through anymore when he knows there is 
no hope."  Still later in June the veteran refused further 
consultation at the Buffalo, New York VA Medical Center.  

A July 1999 VA medical record notes the veteran chose not to 
have his gangrenous toe surgically removed.  He indicated he 
was dying from cancer anyway and was afraid the surgeon would 
remove the leg as his circulation was poor.  An entry dated 
in late July 1999 notes the veteran was deteriorating from 
pulmonary metastases, source unknown, and that he had refused 
oncology attention.  Late July records also note treatment of 
the veteran at the nursing home facility for cellulitis of 
the left lower extremity area and medications to assist the 
veteran with his pain.  Records note edema of other body 
areas to include both lower extremities and the face.  The 
diagnoses noted in late July were arteriosclerotic heart 
disease; status post coronary artery bypass graft; stable 
angina pectoris; hypertension; peripheral vascular disease; 
degenerative arthritis of the spine; congestive heart 
failure; left eye blindness; ulcer of the lower extremity; 
glaucoma; non-insulin-dependent diabetes mellitus; and lung 
carcinoma.

A VA note dated in August 1999 indicates that the veteran 
knew he was dying from cancer and just wanted to live as 
"pain-free and a quality life as possible until then."  
Other August records note continued foot care of the 
veteran's gangrenous toe as well as treatment with pain 
medication to make the veteran more comfortable.  Increasing 
shortness of breath was noted.  A note dated August 4, 1999, 
indicates the veteran was in the terminal stages of advanced 
cancer.  An aorto-bifemoral angiogram performed in August 
revealed obstruction of both superficial femoral arteries and 
the left femoral/distal bypass graft, as well as 
opacification of the popliteal arteries and obstruction of 
the anterior and left posterior tibial arteries.  

The veteran died August 13, 1999.  Final VA notes indicate he 
had become increasingly confused and less capable of getting 
out of bed.  The death certificate identifies the immediate 
cause of death as carcinomatosis.  Generalized 
atherosclerosis was identified on the death certificate as 
another significant condition contributing to death but not 
related to the immediate cause of death.

In November 1999, the veteran's treating VA physician opined 
that gangrene of the toe and anterior foot contributed to and 
was a secondary cause of the veteran's death.

In March 2001, a VA physician reviewed the veteran's VA 
medical records and opined that the gangrene of the veteran's 
left toe and foot was due to generalized arteriosclerotic 
heart disease.  The physician noted factors such as the 
veteran's diabetes and smoking history as increasing the risk 
of arteriosclerosis in the lower extremities.  The physician 
specifically opined that the flexion deformity of the 
veteran's left leg did not cause gangrene.
Analysis

The March 2001 VA medical opinion dissociates gangrene and 
atherosclerosis from the veteran's left knee flexion 
contracture.  There is no suggestion in the medical evidence 
that the left knee flexion contracture caused or worsened the 
veteran's atherosclerosis or carcinoma, nor is there any 
indication in the medical evidence that the left knee flexion 
contracture prevented appropriate treatment for the 
atherosclerosis or carcinoma.  Although the veteran was not 
considered a good surgical candidate in 1997, this was not 
attributed to the left knee flexion contracture or the 
effects of VA treatment.  The veteran did not undergo surgery 
for the gangrene of his left toe in 1999, but the medical 
evidence indicates that this was a decision made by the 
veteran based upon the terminal stage of his carcinoma.    
Similarly, there is no indication in the record that VA 
treatment resulted in any disability other than the left knee 
contracture.  In fact, the medical evidence reflects that VA 
surgeries, such as the one in May 1992, as well as other 
subsequent surgeries, were conducted to treat the veteran's 
atherosclerosis.  

The evidence in favor of a finding that VA care caused or 
contributed to the veteran's death consists solely of the 
appellant's allegations.  As a layperson, she is not 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Based upon a review of all of the medical evidence of record, 
the Board finds that there is no competent evidence of a 
nexus between the veteran's cause of death and any incident 
of VA treatment.  There is no medical evidence that VA 
treatment caused an increase in disability beyond the natural 
progress of any of the veteran's many diseases, to include 
his carcinoma, atherosclerosis and gangrene.  There is, 
further, no evidence that VA care led to the veteran's death.  
The terminal VA records reflect that VA care was limited to 
ensuring the veteran's comfort and administering such 
treatment and medications as to ease his pain and maintain 
basic hygiene and wound care.  VA did not, at the veteran's 
own agreement and request, follow-through with recommended 
medical care for the cancer or the gangrene that caused and 
contributed to his death.  His death was the foreseeable 
result of his refusal of care.  

In the absence of any competent evidence of VA fault or 
unforeseeable results of VA care causing or contributing to 
the veteran's death, there is no basis to award DIC benefits 
under 38 U.S.C.A. § 1151.  See 38 U.S.C.A. § 5107 (West 1991 
& Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


ORDER

Entitlement to DIC under 38 U.S.C.A. § 1151 for the cause of 
the veteran's death is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 

